Yn Oo FSF W NY KF

co

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
ANTHONY VIGEANT, CASE NO. CV 18-8798-GW (PJW)
Petitioner,
JUDGMENT
DAVID BAUGHMAN, WARDEN,

Respondent.

)
)
)
)
Vv. )
)
)
)
)
)

 

Pursuant to the Order Accepting Report and Adopting Findings,
Conclusions, and Recommendations of United States Magistrate Judge,
IT IS ADJUDGED that the Petition is denied and this action is

dismissed with prejudice.

DATED: December 2, 2019.

Aang He Wo

GEORGE H. WU
UNITED STATES DISTRICT JUDGE

 

 
